 GENERAL ELECTRIC APPLIANCES COMPANY573General Electric Appliances Company, Department of GeneralElectric CompanyandDistrict #12, International Associationof Machinists,AFL-CIO,Petitioner.Case No. 5-RC-2215.No-ventber 22,1957DECISION AND DIRECTIONOn June 6, 1957, pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted under thedirection and supervision of the Regional Director for the FifthRegion among the employees in the agreed appropriate unit.Fol-lowing the election, the Regional Director served upon the parties atally of ballots, which showed that 14 ballots were cast for, and 12against, the Petitioner, and 4 ballots were challenged.As the challenged ballots were sufficient in number to affect the re-sults of the election, the Regional Director, pursuant to the Board'sRules and Regulations, conducted an investigation and, on September27, 1957, issued and caused to be served upon the parties a report onchallenges.In his report, the Regional Director recommended thatthe challenges be overruled and the four ballots be opened and counted.Thereafter, the Petitioner filed timely exceptions to the Regional Di-rector's report, requesting that the Regional Director's findings of factand recommendations be overruled, or in the alternative, that a hear-ing be held on the issues raised by its exceptions.The Board 1 has considered the Regional Director's report and thePetitioner's exceptions, and upon the entire record in this case finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) andSection 2 (6) and (7) of the Act.4. In agreement with the stipulation of the parties, we find that thefollowing employees of the Employer constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act :All outside servicemen and shop repairmen of the Employer's Balti-more operation located at 6500 Quad Avenue, Baltimore, Maryland,excluding office clerical, outside salesmen, janitors, parts subsection em-ployees, kitchen planners, cleaning women, warehouse employees,,.Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers, in connection with this case to a three-member panel[ChairmanLeedom andDSeinbersBeanand Jenkins].119 NLRB No. 70. 574DECISIONS OF NATIONAL LABORRELATIONS BOARDbuilding maintenance men, all professional employees, watchmen,guards, and supervisors as defined in the Act.The Petitioner challenged the ballots of John J. Asendorf, JamesW. Crowson, Robert E. Storm, and Carroll I. Cohen on the groundthat they are supervisors.On the basis of a full investigation intotheir status, the Regional Director determined that none of the chal-lenged voters is a supervisor and recommended that the challengesshould be overruled.Excluding the 4 challenged voters, the Company employs 26 personsin the stipulated unit, divided between servicemen who repair ap-pliances on the customers' premises and those who work in the shop.There are two admitted supervisors, Moylan, who is in charge of theentire operation, and Allen, the dispatcher of the outside servicemen.Asendorf and Crowson were outside repairmen before March 1957when they were reclassified as group leaders.As such, they servicemore factory complaints and more difficult repair jobs than do theother outside servicemen.They still go out on service calls but do soin dress clothes rather than in uniform as previously; they no longerdrive trucks ; and they are no longer assigned to the standby roster fornight and emergency weekend work.On difficult assignments theymay be assisted by other servicemen.They received no increase intheir hourly rate of pay when they were reclassified.The same rateis also paid to other outside servicemen not classified as group leaders.Although on one occasion Crowson referred to himself as a fore-man, and onanother, Allen, the dispatcher, referred to the two ofthem asdistrictsupervisors,their new duties do not indicate thatthey supervise other employees, but only that, as individuals, they dothe more difficult types of repair work.As Asendorf and Crowsondo not direct other employeeson any regular basis, nor do they makeeffective recommendations as to changes in their status, we find, inagreement with the Regional Director, that they are not supervisors.Though Storm was challenged on supervisory grounds, the Pe-titioner now concedes that he is not a supervisor, but contends heshould be excluded because he is not a serviceman. Storm is calleda dealer contact man and instructor.He spends practically all histime outside the Baltimore area either repairing appliances for deal-ers orassisting and instructing the dealers' mechanics in the same typeof work.For about 3 days a year, Storm attends a service schoolconducted by the Employer where new models of appliances are in-troduced, and then conducts a similar class for the servicemen at theBaltimore operation.He is paid the same hourly rate as Asendorfand Crowson. In addition he is compensated for his expenses whenworking out of town.There is no evidence to indicate that Stormhas any supervisory authority.As he works entirely in the appliance FERNWOOD MFG. CO.575servicefield, either in actual repair, or in assisting and instructingappliance servicemen, we believe that he is appropriately includedin a unit of servicemen, even though he does not work in the metro-politan Baltimorearea.We therefore adopt the recommendation ofthe Regional Director that Storm's ballot be opened and counted.The Petitioner contends that Cohen is the shop foreman in chargeof the television and appliance repair shop, with authority to assignwork and to make effective recommendations for discharging shopemployees.There are four repairmen in the shop, including Cohen.He is the seniorman inpoint of service and experience.He helpsthe other men on difficult repair problems, and does most of the paper-work such as making up work tickets and keeping inventory records.His rate of pay is the same as that of the other three challenged voters,and it ismore than that of any other shop repairman.He shows themen how to do their work properly, and instructs newly hired shop-men.Moylan informed Cohen about 6 months before the electionthat he was to be the shop leader, and Cohen stated during the courseof the Regional Director's investigation that he felt that he was re-sponsible for seeing to it that the work in the shop got done.Al-though he has no authority to take disciplinary action againstemployees, we are nevertheless satisfied that he is a supervisor becausehe assigns work to the shop repairmen, and is responsible for theirdoing the work properly.We therefore overrule the Regional Di-rector's recommendation as to Cohen, and sustain the challenge to hisballot.[The Board directed that the Regional Director for the Fifth Re-gionshall, within ten (10) days from the date of this Direction, openand count the ballots of John J. Asendorf, James W. Crowson, andRobert E. Storm and serve upon the parties a revised tally of ballots.]Max Leventhal d/b/a Fernwood Mfg. Co.'andFurniture Work-ers,Upholsterers and Wood Workers Union,Local 123, Peti-tioner.CaseNo. 21-RC-4842.November 22, 1957DECISION AND DIRECTION OF ELECTIONUpc. a petition duly filed under Section 9 (c) of the National LaborRelation isAct, a hearing was held before Belle Karlinsky, hearing'During the hearing, the parties stipulated that the name of the Employer was "MaxLeventhal doing business as Fernwood Manufacturing Company." It appears, however,from the entire record, that the name used by the Employer is abbreviated as it appears inthe caption.119 NLRB No. 77.